 1   GREGORY C. CHENG, CA Bar No. 226865
     gregory.cheng@ogletree.com
 2   JONATHAN W. BLACK, CA Bar No. 280421
     jonathan.black@ogletree.com
 3   Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
     Steuart Tower, Suite 1300
 4   One Market Plaza
     San Francisco, CA 94105
 5   Telephone:    415.442.4810
     Facsimile:    415.442.4870
 6
   Attorneys for Defendants
 7 CALERES, INC. and BG RETAIL, LLC

 8 BRAD STUCKEY, CA Bar No. 214971
   bstuckey@rdwlaw.com
 9 MICHAEL B. YEE, CA Bar No. 283713
   myee@rdwlaw.com
10 ROBINSON DI LANDO, APLC
   801 South Grand Avenue, Suite 500
11 Los Angeles, CA 90017
   Telephone:    213.229.0100
12 Facsimile:    213.229.0114
13 Attorneys for Plaintiff
   JOSEPH GASSETT
14
                                 UNITED STATES DISTRICT COURT
15
                                NORTHERN DISTRICT OF CALIFORNIA
16

17
     JOSEPH GASSETT, AN INDIVIDUAL,                   CASE NO. 18-CV-03707-SBA
18
                   Plaintiff,                         ORDER FOR DISMISSAL
19
            vs.
20
   CALERES, INC. DBA FAMOUS FOOTWEAR,
21 A NEW YORK CORPORATION; BG RETAIL,                 Complaint Filed: March 29, 2018
   LLC DBA FAMOUS FOOTWEAR, A                         Trial Date:      December 2, 2019
22 DELAWARE LIMITED LIABILITY                         Judge:           Hon. Sandra B. Armstrong
   COMPANY; AND DOES 1-30, INCLUSIVE,
23
              Defendants.
24

25

26

27

28

                                                                       Case No. 4:18-cv-03707-SBA
                                       ORDER FOR DISMISSAL
 1                                                 ORDER
 2          The Court, having considered the Stipulation of Plaintiff and Defendants filed with the
 3   Court on April 9, 2019 (Document 24), hereby dismisses Case. No. 4:18-cv-03707-SBA with
 4   prejudice in accordance with the terms of that stipulation.
 5

 6   IT IS SO ORDERED.
 7   Dated: April 10, 2019
                                                   HON. SAUNDRA BROWN ARMSTRONG
 8                                                 UNITED STATES DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       1                      Case No. 4:18-cv-03707-SBA
                                            ORDER FOR DISMISSAL
